 


109 HR 1064 IH: To remove the authority of the Ninth Circuit Court of Appeals to sit en banc with fewer than all circuit judges in regular active service.
U.S. House of Representatives
2005-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1064 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2005 
Mr. Simpson introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To remove the authority of the Ninth Circuit Court of Appeals to sit en banc with fewer than all circuit judges in regular active service. 
 
 
1.En banc proceedings for Ninth Circuit Court of AppealsSection 6 of the Act entitled An Act to provide for the appointment of additional district and circuit judges, and for other purposes., approved October 20, 1978 (Public Law 95–486; 28 U.S.C. 41 note), is amended by striking may perform its en banc function and inserting may, except in the case of the Court of Appeals for the Ninth Circuit, perform its en banc function.   
 
